07/06/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 19-0247



                                        DA 19-0247
                                                                         r        ;
                                                                                      , fi
                                                                                        L

 STATE OF MONTANA,
                                                                             JUL 0 5 2022
              Plaintiff and Appellee,                                   BOVVen Greenwood
                                                                                       Court
                                                                      Clerk of Supreme
                                                                         State of Montana

       v.                                                           ORDER

 ROBERT MATHEW HOLGUIN, JR.,

               Defendant and Appellant.



       Counsel for Appellant Robert Mathew Holguin Jr. filed a motion and brief asking
to be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). This Court granted Holguin time to
respond, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude no arguments with potential legal rnerit can be raised in
this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
Holguin personally.
       DATED this          day of July, 2022.




                                                               Chief lustice
    ale




          'Justices




2